      Case MDL No. 2993 Document 89-2 Filed 03/25/21 Page 1 of 12




            BEFORE THE UNITED STATES JUDICIAL PANEL
                 ON MULTIDISTRICT LITIGATION


IN RE: CROP INPUTS ANTITRUST        MDL No. 2993
LITIGATION




              EXHIBIT B
           Case MDL No. 2993 Document 89-2 Filed 03/25/21 Page 2 of 12




                                     PROOF OF SERVICE

        In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial

Panel on Multidistrict Litigation, I hereby certify that a copy of the foregoing Reply in Support

of Motion for Transfer of Actions Pursuant to 28 U.S.C. § 1407 for Coordinated or Consolidated

Pretrial Proceedings and this Proof of Service, were served upon all counsel of record via

electronic filing via the CM/ECF system, and all parties electronically via email on March 25,

2021.



Drew R. Ball                                         Michael R. Cashman, Esq.
Steve McCann                                         Anne T. Regan, Esq.
BALL & McCANN, PC                                    Nathan D. Prosser, Esq.
161 North Clark Street, Suite 1600                   HELLMUTH & JOHNSON PLLC
Chicago, IL 60601                                    8050 West 78th Street
Drew@BallMcCannLaw.com                               Edina, MN 55439
Steve@BallMcCannLaw.com                              mcashman@hjlawfirm.com
                                                     aregan@hjlawfirm.com
                                                     nprosser@hjlawfirm.com

Ryan Bros., Inc.,et al. v. Bayer CropScience LP, et al., D. Minnesota, C.A. 0:21-cv-00433

Derek Y. Brandt                                      Richard D. McCune, Esq.
Leigh M. Perica                                      MCCUNE WRIGHT AREVALO, LLP
Connor P. Lemire                                     3281 East Guasti Road
MCCUNE WRIGHT AREVALO, LLP                           Suite 100
231 North Main Street, Suite 20                      Ontario, CA 91761
Edwardsville, IL 62025                               rdm@mccunewright.com
dyb@mccunewright.com
lmp@mccunewright.com
cpl@mccunewright.com

Duncan v. Bayer CropScience, LP et al., S. D. Illinois, C.A. 3:21-cv-00158
          Case MDL No. 2993 Document 89-2 Filed 03/25/21 Page 3 of 12




W. Joseph Bruckner                                Marc Edelson, Esq.
Robert K. Shelquist                               EDELSON LECHTZIN LLP
Brian D. Clark                                    3 Terry Drive, Suite 205
Rebecca A. Peterson                               Newtown, PA 18940
Stephanie A. Chen                                 medelson@edelson-law.com
LOCKRIDGE GRINDAL NAUEN PLLP
100 Washington Ave. South, Suite 2200             Joseph E. Mariotti, Esq.
Minneapolis, MN 55401                             CAPUTO & MARIOTTI, PC
wjbruckner@locklaw.com                            730 Main Street
rkshelquist@locklaw.com                           Moosic, PA 18507
bdclark@locklaw.com                               jmariotti@caputomariotti.com
rapeterseon@locklaw.com
sachen@locklaw.com

Canjar v. Bayer CropScience, et al., S. D. Illinois, C.A. 3:21-cv-00021

J. Barton Goplerud, Esq.                          W. Joseph Bruckner
Brandon M. Bohlman, Esq.                          Robert K. Shelquist
SCHINDLER, ANDERSON,                              Brian D. Clark
  GOPLERUD & WEESE, PC                            Rebecca A. Peterson
50 I 5 Grand Ridge Drive                          Stephanie A. Chen
Suite 100                                         LOCKRIDGE GRINDAL NAUEN PLLP
West Des Moines, IA 50265                         100 Washington Ave. South, Suite 2200
goplerud@sagwlaw.com                              Minneapolis, MN 55401
bohlman@sagwlaw.com                               wjbruckner@locklaw.com
                                                  rkshelquist@locklaw.com
                                                  bdclark@locklaw.com
                                                  rapeterseon@locklaw.com
                                                  sachen@locklaw.com

Lex v. Bayer CropScience, LP, et al., S. D. Illinois, C.A. 3:21-cv-00122

Rex A. Sharp                                      Isaac Diel
Ruth Anne French-Hodson                           Greg Bentz
SHARP LAW, LLP                                    SHARP LAW FIRM, LLP
5301 West 75th Street                             6900 College Boulevard
Prairie Village, KS 66208                         Suite 285
rsharp@midwest-law.com                            Overland Park, KS 66211
rafrenchhodson@midwest-law.com                    idiel@midwest-law.com
                                                  gbentz@midwest-law.com

Budde v. Bayer CropScience, LP et al., D. Kansas, C.A. 2:21-cv-02095
          Case MDL No. 2993 Document 89-2 Filed 03/25/21 Page 4 of 12




Charles F. Barrett, Esq.                          Gregory S. Asciolla
NEAL & HARWELL, PLC                               Karin E. Garvey
1201 Demonbreun Street, Suite 1000                Jonathan S.Crevier
Nashville, TN 37203                               LABATON SUCHAROW LLP
cbarrett@nealharwell.com                          140 Broadway
                                                  New York NY 10005
Jonathan P. Barrett, Esq.                         gasciolla@labaton.com
BARRETT LAW, PLLC                                 kgarvey@labaton.com
121 Colony Crossing, Suite D                      jcrevier@labaton.com
Madison, MS 39110
jpb@barrettlawms.com

Jones Planting Co. III v. Bayer CropScience LP, et al.; S. D. Illinois, C.A. 3:21-cv-00173

Arthur N. Bailey                                  Linda P. Nussbaum
Marco Cercone                                     Bart D. Cohen
RUPP BAASE PFALZGRAF                              Christopher B. Sanchez
  CUNNINGHAM LLC                                  Louis Kessler
1600 Liberty Building                             NUSSBAUM LAW GROUP, P.C.
424 Main Street                                   1211 Avenue of the Americas, 40th Floor
Buffalo, NY 14202                                 New York, NY 10036
bailey@ruppbaase.com                              lnussbaum@nussbaumpc.com
cercone@ruppbaase.com                             bcohen@nussbaumpc.com
                                                  csanchez@nussbaumpc.com
Robert A. Clifford                                lkessler@nussbaumpc.com
Shannon M. McNulty
CLIFFORD LAW OFFICES, PC
120 North LaSalle, Suite 3100
Chicago, IL 60602
rac@cliffordlaw.com
mm@cliffordlaw.com

Swanson, et al. v. Bayer CropScience LP, et al., S. D. Illinois, C.A. 3:21-cv-00046

Jeffrey B. Gittleman, Esq.                        John G. Emerson, Esq.
Chad A. Carder, Esq.                              EMERSON FIRM, PLLC
BARRACK RODOS & BACINE                            2500 Wilcrest, Suite 300
3300 Two Commerce Square                          Houston, TX 77042
2001 Market Street                                jemerson@emersonfirm.com
Philadelphia, PA 19103
jgittleman@barrack.com
ccarder@barrack.com

Eagle Lake Farms v. Bayer CropScience, LP et al., D. Minnesota, C.A. 0:21-cv-00543
          Case MDL No. 2993 Document 89-2 Filed 03/25/21 Page 5 of 12




David M. Cialkowski, Esq.                       Hart L. Robinovitch
Brian C. Gudmundson, Esq.                       ZIMMERMAN REED, LLP
Alyssa J. Leary, Esq.                           14646 North Kierland Boulevard
ZIMMERMAN REED LLP                              Suite 145
1100 IDS Center                                 Scottsdale, AZ 85254
80 South 8th Street                             Hart.robinovitch@zimmereed.com
Minneapolis, MN 55402
David.cialkowski@zimmereed.com
Brian.gudmundson@zimmereed.com
Alyssa.leary@zimmereed.com

Carlson v. Bayer CropScience, LP et al., D. Minnesota, C.A. 0:21-cv-00475

John W. “Don” Barrett, Esq.                     Jonathan W. Cuneo
Katherine Barrett Riley, Esq.                   Victoria Sims
David McMullan, Jr., Esq.                       Blaine Finley
Sterling Starns, Esq.                           CUNEO GILBERT & LADUCA, LLP
BARRETT LAW GROUP, P.A.                         4752 Wisconsin Avenue, NW
P.O. Box 927                                    Suite 200
404 Court Square North                          Washington, DC 20016
Lexington, MS 39095-0927                        jonc@cuneolaw.com
dbarrett@barrettlawgroup.com                    Vicky@cuneolaw.com
kbriley@barrettlawgroup.com                     bfinley@cuneolaw.com
dmcmullan@barrettlawgroup.com
sstams@barrettlawgroup.com

Vienna Eqho Farms v. Bayer CropScience, LP et al., S. D. Illinois, C.A. 3:21-cv-00204

Daniel E.Gustafson                              Richard M. Paul III, Esq.
Daniel C. Hedlund                               Ashlea G. Schwarz, Esq.
Michelle J. Looby, Esq.                         PAUL LLP
Daniel J. Nordin, Esq.                          601 Walnut Street
Mickey L. Stevens, Esq.                         Suite 300
GUSTAFSON GLUEK PLLC                            Kansas City, MO 64106
Canadian Pacific Plaza                          rick@paulLLP.com
120 South Sixth Street, Suite 2600              ashlea@PaulLLP.com
Minneapolis, MN 55402
dgustafson@gustafsongluek.com
dhedlund@gustafsongluek.com
mlooby@gustafsongluek.com
dnordin@gustafsongluek.com
mstevens@gustafsongluek.com

Flaten v. Bayer CropScience, LP et al., D. Minnesota, C.A. 0:21-cv-00404
         Case MDL No. 2993 Document 89-2 Filed 03/25/21 Page 6 of 12




Anne T. Regan, Esq.                             Daniel E.Gustafson
Nathan D. Prosser, Esq.                         Daniel C. Hedlund
HELLMUTH & JOHNSON PLLC                         Michelle J. Looby, Esq.
8050 West 78th Street                           Daniel J. Nordin, Esq.
Edina, MN 55439                                 Mickey L. Stevens, Esq.
argean@hjlawfirm.com                            GUSTAFSON GLUEK PLLC
nprosser@hjlawfirm.com                          Canadian Pacific Plaza
                                                120 South Sixth Street, Suite 2600
Joseph W. Cotchett, Esq.                        Minneapolis, MN 55402
Adam J. Zpala, Esq.                             dgustafson@gustafsongluek.com
Karin B. Swope, Esq.                            dhedlund@gustafsongluek.com
Elizabeth T. Castillo, Esq.                     mlooby@gustafsongluek.com
James G. B. Dallal, Esq.                        dnordin@gustafsongluek.com
Reid W. Gaa                                     mstevens@gustafsongluek.com
COTCHETT PITRE &
  MCCARTHY, LLP                                 Joseph Goldberg, Esq.
840 Malcolm Road, Suite 200                     Vincent J. Ward, Esq.
Burlingame, CA 94010                            Frank T. David, Esq.
jcotchett@cpmlegal.com                          Josh B. Ewing, Esq.
azapala@cpmlegal.com                            FREEDMAN BOYD HOLLANDER
kswope@cpmlegal.com                             GOLDBERG URIAS & WARD PA
ecastillo@cpmlegal.com                          20 First Plaza, Suite 700
jdallal@cpmlegal.com                            Albuquerque, NM 87102
rgaa@cpmlegal.com                               jg@fbdlaw.com
                                                vwj@fbdlaw.com
                                                ftd@fbdlaw.com
                                                jbe@fbdlaw.com

Handwerk v. Bayer CropScience, LP et al., D. Minnesota, C.A. 0:21-cv-00351

Wilbert B. Markovits                            Bryan L. Bleichner
Terrence C. Coatess                             Jeffrey D. Bores
MARKOVITZ STOCK & DEMARCO,                      Christopher P. Renz
LLC                                             100 Washington Avenue South, Suite 1700
3825 Edwards Road, Suite 650                    Minneapolis, MN 55401
Cincinnati, OH 45209                            bbleichner@chestnutcambronne.com
bmarkovits@msdlegal.com                         jbores@chestnutcambronne.com
tcoates@msdlegal.com                            crenz@chestnutcambronne.com

Schultz v. Bayer CropScience LP, et al. D. Minnesota, C.A. 0:21-cv-00681
          Case MDL No. 2993 Document 89-2 Filed 03/25/21 Page 7 of 12




Daniel E.Gustafson                              Timothy D. Battin
Daniel C. Hedlund                               Christopher V. Le
Michelle J. Looby, Esq.                         STRAUS & BOIES, LLP
Daniel J. Nordin, Esq.                          4041 University Drive, Suite 500
Mickey L. Stevens, Esq.                         Fairfax, VA 22030
GUSTAFSON GLUEK PLLC                            tbattin@straus-boies.com
Canadian Pacific Plaza                          cle@straus-boies.com
120 South Sixth Street, Suite 2600
Minneapolis, MN 55402                           Kenneth A. Wexler
dgustafson@gustafsongluek.com                   Mark R. Miller
dhedlund@gustafsongluek.com                     Melinda J. Morales
mlooby@gustafsongluek.com                       WEXLER WALLACE LLP
dnordin@gustafsongluek.com                      55 West Monroe Street, Suite 3300
mstevens@gustafsongluek.com                     Chicago, IL 60603
                                                kaw@wexlerwallace.com
Robert J. Gralewski, Jr., Esq.                  mrm@wexlerwallace.com
Samantha L. Greenberg, Esq.                     mjm@wexlerwallace.com
KIRBY McINERNEY LLP
600 B Street, Suite 2110
San Diego, CA 92101
bgralewski@kmllp.com
sgreenberg@kmllp.com

Pfaff v. Bayer CropScience, LP et al., D. Minnesota, C.A. 0:21-cv-00462

David M. Cialkowski, Esq.                       E. Powell Miller, Esq.
Brian C. Gudmundson, Esq.                       Sharon S. Almonrode, Esq.
Alyssa J. Leary, Esq.                           William Kalas, Esq.
ZIMMERMAN REED LLP                              Dennis A. Lienhardt, Esq.
1100 IDS Center                                 THE MILLER LAW FIRM PC
80 South 8th Street                             950 West University Drive
Minneapolis, MN 55402                           Rochester, MI 48307
David.cialkowski@zimmereed.com                  epm@millerlawpc.com
Brian.gudmundson@zimmereed.com                  ssa@millerlawpc.com
Alyssa.leary@zimmereed.com                      wk@millerlawpc.com
                                                dal@millerlawpc.com
Hart L. Robinovitch
ZIMMERMAN REED, LLP
14646 North Kierland Boulevard
Suite 145
Scottsdale, AZ 85254
Hart.robinovitch@zimmereed.com

Dekrey v. Bayer CropScience, LP et al., D. Minnesota, C.A. 0:21-cv-00639
          Case MDL No. 2993 Document 89-2 Filed 03/25/21 Page 8 of 12




Patrick Howard, Esq.                            Roberta D. Liebenberg, Esq.
Simon B. Paris, Esq.                            Gerard A. Dever, Esq.
SALTZ MONGELUZZI &                              Jessica D. Khan, Esq.
  BENDESKY, PC                                  FINE KAPLAN AND BLACK, RPC
1650 Market Street, 52nd Floor                  One South Broad Street, 23rd Floor
Philadelphia, PA 19103                          Philadelphia, PA 19107
phoward@smbb.com                                rliebenberg@fmekaplan.com
sparis@smbb.com                                 gdever@fmekaplan.com
                                                jkhan@fmekaplan.com
Michael J. Boni, Esq.
Joshua D. Snyder, Esq.                          Dianne M. Nast, Esq.
BONI ZACK & SNYDE LLC                           NASTLAW LLC
15 St. Asaphs Road                              1101 Market Street, Suite 2801
Bala Cynwyd, PA 19004                           Philadelphia, PA 19107
mboni@bonizack.com                              dnast@nastlaw.com
jsnyder@bonizadk.com

Tom Burke Farms v. Bayer CropScience, LP et al., E. D. Pennsylvania, C.A. 2:21-cv-01049

Mark Reinhardt
Garrett D. Blanchfield
Roberta A. Yard
REINHARDT WENDORF & BLANCHFIELD
332 Minnesota Street, Suite W1050
St. Paul, MN 55101
m.reinhardt@rwblawfirm.com
g.blanchfield@rwblawfirm.com
r.yard@rwblawfirm.com

Hapka Farms, Inc. v. Bayer CropScience, et al., D. Minnesota, C.A. 0:21-cv-00685
          Case MDL No. 2993 Document 89-2 Filed 03/25/21 Page 9 of 12




Rhett A. McSweeney                            Steven A.Kanner
Jonathan R. Mencel                            Jonathan M. Jagher
MCSWEENEY LANGEVIN                            FREED KANNER LONDON & MILLEN
2116 Second Avenue South                      LLC
Minneapolis, MN 55404                         2201 Waukegan Road, Suite 130
ram@westrikeback.com                          Bannockburn, IL 60015
jon@westrikeback.com                          skanner@fklmlaw.com
filing@westrikeback.com                       jjagher@fklmlaw.com

William G. Caldes                             Brian P. Murray
Jeffrey J. Corrigan                           Lee Albert
Jeffrey L. Spector                            GLANCY PRONGAY & MURRAY LLP
Icee N. Etheridge                             230 Park Avenue, Suite 530
SPECTOR ROSEMAN & KODROFF, PC                 New York, NY 10169
2001 Market Street, Suite 3420                bmurray@glancylaw.com
Philadelphia, PA 19103                        lalbert@glancylaw.com
bcaldes@srkattorenys.com
jcorrigan@srkattorenys.com                    David P. McLafferty
jspector@srkattorenys.com                     MCLAFFERTY LAW FIRM, PC
jetheridge@srkattorenys.com                   923 Fayette Street
                                              Conshohocken, PA 19428
Mark K. Wasvary                               dmclafferty@mclaffertylaw.com
MARK K. WASVARY, PC
2401 West Big Beaver Road, Suite 100
Troy, MI 48084
markwasvary@hotmail.com

Beeman Berry Farms, LLC v. Bayer CropScience LP, et al., D. Minnesota, C.A. 0:21-cv-
00719

Eric Mahr
FRESHFIELDS BRUCKHAUS
  DERINGER US LLP
700-13th Street NW, 10th Floor
Washington, DC 20005
Eric.mahr@freshfields.com

Counsel for Defendant Cargill, Inc.

Jason A. Leckerman
BALLARD SPAHR
1735 Market Street, 51st Floor
Philadelphia, PA 19103-7599
leckermanj@ballardspahr.com

Counsel for Defendant Corteva, Inc.
         Case MDL No. 2993 Document 89-2 Filed 03/25/21 Page 10 of 12




Jonathan Gleklen    .
Laura Shores, Esq.
ARNOLD & PORTER
601 Massachusetts Avenue, NW
Washington, DC 20001-3743
Jonathan.gleklen@arnoldporter.com
Laura.shores@arnoldporter.com

Counsel for Defendants Bayer CropScience, Inc. and Bayer CropScience, LLC

David Lender
WEIL GOTSHAL & MANGES LLP
767 5th Avenue
New York, NY 10153
David.lender@weil.com

Counsel for Defendant BASF Corporation

Kathy L. Osborn
FAEGRE DRINKER BIDDLE & REATH LLP
300 North Meridian Street, Suite 2500
Indianapolis, IN 46204
kathy.osborn@faegredrinker.com

Counsel for Defendant CHS, Inc.

Craig C. Martin
Matt Basil
WILLKIE FARR & GALLAGHER LLP
300 North LaSalle
Chicago, IL 60654-3406
cmartin@willkie.com
mbasil@willkie.com

Counsel for Defendant Univar Solutions, Inc.

Michael L. McCluggage
EIMER STAHL LLP
224 South Michigan Avenue, Suite 1100
Chicago, IL 60604
mmccluggage@eimerstahl.com

Counsel for Defendant Federated Cooperatives, Ltd.
         Case MDL No. 2993 Document 89-2 Filed 03/25/21 Page 11 of 12




Nathan P. Eimer
Brian Chang
Sarah H. Catalano
Vanessa G. Jacobsen
EIMER STAHL LLP
224 South Michigan Avenue, Suite 1100
Chicago, IL 60604
neimer@eimerstahl.com
bchang@eimerstahl.com
scatalano@eimerstahl.com
vjacobsen@eimerstahl.com

Counsel for Winfield Solutions LLC

Paul S. Mishkin
DAVIS POLK & WARDWELL LLP
450 Lexington Avenue
New York, NY 10017
Paul.mishkin@davispolk.com

Counsel for Defendant Syngenta Corporation

F. Matthew Ralph, Esq.
DORSEY & WHITNEY LLP
50 South Sixth Street
Minneapolis, MN 55402
Ralph.matthew@dorsey.com

Counsel for Defendants Growmark Inc. and Growmark FS LLC

Lee Pfeifer
EVERSHEDS SUTHERLAND (US) LLP
999 Peachtree Street, NE, Suite 2300
Atlanta, GA 30309-3996
leepfeifer@eversheds-sutherland.com

Counsel for Defendant Tenkoz, Inc.

G. Patrick Watson
BRYAN CAVE LEIGHTON PAISNER LLP
1201 West Peachtree Street, Suite 1400
Atlanta, GA 30309
Patrick.watson@bclplaw.com

Counsel for Defendant Nutrien AG Solutions
         Case MDL No. 2993 Document 89-2 Filed 03/25/21 Page 12 of 12




Shylah R.Alfonso
PERKINS COLE LLP
1201 Third Avenue, Suite 4900
Seattle, WA 98101
salfonso@perkinscoie.com

Counsel for Simplot AB Retail Sub, Inc.



Dated: March 25, 2021                     Respectfully Submitted,

                                          /s/ Randall P. Ewing Jr.
                                          KOREIN TILLERY, LLC
                                          205 North Michigan Avenue
                                          Suite 1950
                                          Chicago, IL 60601
